Citation Nr: 1119031	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-27 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In November 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Wichita, Kansas RO.  A transcript of the hearing is of record.

The Board remanded this issue in January 2010 to obtain a VA examination and to have the examiner interpret private audiogram results in chart form.  After accomplishing the requested action to the extent possible, the RO continued the denial of the claim (as reflected in the March 2011supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by Level I hearing acuity in both ears based on the audiogram results from the VA examinations dated in January 2008 and February 2010 and a private treatment record dated in March 2008.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

An August 2007 VCAA letter informed the Veteran of what evidence was required to substantiate his service connection claim for bilateral high frequency hearing loss.  He was also notified of how VA determines a disability rating and effective dates if his claim is granted.  This letter informed him of his and VA's respective duties for obtaining evidence.  The VCAA letter requested the Veteran to provide any evidence in his possession and he was informed that it was ultimately his responsibility to ensure that VA received any evidence not in the possession of the Federal government.  

As the February 2008 rating decision on appeal granted the Veteran's claim of entitlement to service connection for bilateral hearing loss, this claim is now substantiated.  The Veteran filing a notice of disagreement as to this determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  In cases like this one, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated; thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further notice is required and the Board finds no evidence of prejudicial error in proceeding with final appellate consideration of the Veteran's claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, two VA examination reports dated in January 2008 and February 2010, lay statements and a transcript of the November 2009 Board hearing.  

The January 2008 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining oral history and an evaluation of the Veteran with respect to his bilateral hearing loss.  The examiner documented the claimed symptoms and the effect those symptoms have on his daily functioning.  In addition, the February 2010 VA examiner evaluated the Veteran, documented in detail the results of the evaluation and discussed how his symptoms affect his occupational functioning and daily activities.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes).  

In addition, as noted in the Introduction, this claim was previously remanded in January 2010 for another VA examination and to have the examiner interpret the private audiogram results into numerical data.  The Veteran was provided with a VA examination in February 2010.  The Board observes that the VA examiner did not interpret the private audiogram results into numerical data.  The Board is not required to remand again because the Board, although it is an appellate body, is required under the law to find facts and to provide reasons and bases for its decision on the issue on appeal.  In this case, the Board has determined that it can decipher the private audiogram chart into numerical data.  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record); Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  Accordingly, the Board finds that there has been substantial compliance with the January 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

The Veteran filed a service connection claim for bilateral hearing loss in February 2007.  The RO granted the claim for bilateral hearing loss and assigned a noncompensable disability rating with an effective date of February 13, 2007.  The Veteran appeals this decision contending that the current disability rating should be higher.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which in turn, are measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).  The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI.  If hearing loss is service-connected for only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  Tables VI and VII as set forth in section 4.85(h) are used to calculate the rating to be assigned.  

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.85(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran underwent a VA audiology examination in January 2008.  The VA examination report shows the Veteran had 96 percent speech recognition in his right ear.  The Veteran exhibited puretone thresholds in the right ear of 15 dB at 1000 Hz, 15 dB at 2000 Hz, 20 dB at 3000 Hz and 45 dB at 4000 Hz.  The average decibel loss for the right ear was 24 dB.  The VA examination showed the Veteran had 100 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 10 dB at 1000 Hz, 15 dB at 2000 Hz, 20 dB at 3000 Hz and 45 dB at 4000 Hz.  The average decibel loss for the left ear was 23 dB.  

The Board notes that the Veteran did not meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86.  The examiner also did not certify that the use of speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in both ears is assigned to Level I.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran at the January 2008 VA examination.

A March 2008 private audiological report reveals that the Veteran had a speech recognition score of 96 percent.  The evaluation shows puretone thresholds in the right ear of 15 dB at 1000 Hz, 15 dB at 2000 Hz, 20 dB at 3000 Hz and 55 dB at 4000 Hz.  The average decibel loss for the right ear was 26 dB.  The Veteran had 100 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 10 dB at 1000 Hz, 15 dB at 2000 Hz, 30 dB at 3000 Hz and 50 dB at 4000 Hz.  The average decibel loss for the left ear was 26 dB.  

The Veteran's hearing impairment did not meet the exception requirements under 38 C.F.R. § 4.86(a) or (b).  There is no indication that the use of the speech discrimination test was inappropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in both ears is assigned to Level I.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran in March 2008.

The Veteran was provided with another VA audiological examination in February 2010.  The Veteran's speech recognition in the right ear was 100 percent.  His puretone thresholds in the right ear was 10 dB at 1000 Hz, 10 dB at 2000 Hz, 20 dB at 3000 Hz and 45 dB at 4000 Hz.  The average decibel loss for the right ear was 21 dB.  The VA examination showed the Veteran had 96 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 15 dB at 1000 Hz, 20 dB at 2000 Hz, 25 dB at 3000 Hz and 50 dB at 4000 Hz.  The average decibel loss for the left ear was 28 dB.  

The Veteran's hearing impairment did not meet the exception requirements under 38 C.F.R. § 4.86(a) or (b).  In addition, the examiner did not certify that the                                                                                                                                                                          use of a speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment will be determined only by Table VI.  The Veteran's hearing acuity in both ears is assigned to Level I.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran at the March 2006 VA examination.

The Board notes that a staged rating is not applicable in this case.  The competent medical evidence of record shows that the Veteran's bilateral hearing has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

In conclusion, the Board notes that the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, the Board finds that the preponderance of the evidence is against the claim and an assignment of a compensable disability rating for bilateral hearing loss on a schedular basis is not warranted.  See 38 C.F.R. § 3.102.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria found in the rating schedule for hearing impairment shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran is currently employed and he testified in November 2009 that his hearing loss has not affected his employment.  Furthermore, the VA examiner in February 2010 determined that the Veteran's occupational functioning and daily activities should not be affected by his hearing loss.  Thus, the evidence of record does not show that the Veteran's service-connected bilateral hearing loss has caused marked interference with employment.  In addition, the evidence reveals that his bilateral hearing loss has not necessitated any frequent periods of hospitalization or has otherwise rendered impracticable the application of the regular schedular standards.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


